Citation Nr: 1106217	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-46 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with 
weak foot syndrome, manifested by metatarsalgia, currently 
evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from March 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In December 2010, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran submitted additional 
evidence.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

Through multiple submitted statements and hearing testimony, the 
Veteran has contended that he has developed peripheral neuropathy 
as a result of his service-connected foot disability.  
Specifically, he states that he used arch supports regularly for 
many years as treatment for his disability.  The Veteran 
maintains that, as a result of the arch use, his feet became 
constricted and he developed peripheral neuropathy.  The 
Veteran's contentions appear to constitute a claim for a distinct 
secondary condition under 38 C.F.R. § 3.310 (i.e., a disability 
due to the effects of treatment for the service-connected 
disability) rather than a manifestation of the disability that 
has been service connected-bilateral pes planus with weak foot 
syndrome, manifested by metatarsalgia.  Cf. Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  As the issue of entitlement to 
service connection for peripheral neuropathy has not been 
developed for appellate review, it is referred to the AOJ for 
appropriate action.

In a June 2010 statement, the Veteran also contended that a claw 
toe deformity developed as a result of using arch supports to 
treat his service-connected foot disability.  As the issue of 
entitlement to service connection for a claw toe deformity has 
not been developed for appellate review, it is also referred to 
the AOJ for appropriate action.


FINDING OF FACT

The Veteran's service-connected disability of the feet is 
manifested by weak foot, metatarsalgia, and plantar fasciitis 
equating to no worse than moderate impairment; pes planus is no 
longer shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-
connected bilateral pes planus with weak foot syndrome, 
manifested by metatarsalgia, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.71a, Diagnostic Codes 5276, 5277, 5279, 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through an April 2008 notice letter, the RO notified the Veteran 
of the information and evidence needed to substantiate his claim 
for an increased rating.  The Veteran was told that the evidence 
must show that his service-connected disability had gotten worse.  
The letter provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the April 2008 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  Consequently, a remand of the rating issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Salt Lake City, 
Utah.  Records from multiple private treatment providers 
identified by the Veteran have also been obtained.  Additionally, 
in April 2008 and January 2010, the Veteran was provided VA 
examinations in connection with his claim, the reports of which 
are of record.  The reports contain sufficient evidence by which 
to evaluate the Veteran's foot disability in the context of the 
rating criteria.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected disability of the feet has been 
evaluated under hyphenated Diagnostic Code 5276-5277.  Diagnostic 
Code 5276 is for evaluating acquired flat feet.  Under that 
diagnostic code, a noncompensable (zero percent) rating is 
warranted for mild symptoms that are relieved by a built-up shoe 
or arch support.  A 10 percent rating is warranted for moderate 
symptoms, with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, or pain on manipulation 
and use of the feet.  A 30 percent rating is warranted for severe 
symptoms, with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  A 
50 percent rating is warranted for pronounced symptoms, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a (Diagnostic Code 5276) (2010).

Diagnostic Code 5277 is used for evaluating bilateral weak foot.  
It states that bilateral weak foot is a symptomatic condition 
secondary to many constitutional conditions, characterized by 
atrophy of the musculature, disturbed circulation, and weakness.  
The minimum rating for the disability is 10 percent and the 
diagnostic code calls for the rating of any underlying condition.  
38 C.F.R. § 4.71a (Diagnostic Code 5277).

The Veteran's service-connected disability includes the 
manifestation of "metatarsalgia," which is evaluated under 
Diagnostic Code 5279 for "anterior metatarsalgia (Morton's 
disease)."  A 10 percent rating is assigned for unilateral or 
bilateral anterior metatarsalgia, which is the maximum schedular 
rating under this diagnostic code.  38 C.F.R. § 4.71a (Diagnostic 
Code 5279).

Furthermore, "other" foot injuries may be evaluated under 
Diagnostic Code 5284.  A 10 percent rating is warranted for a 
moderate foot injury, a 20 percent rating is warranted for a 
moderately severe foot injury, and a 30 percent rating is 
warranted for a severe foot injury.  Additionally, a 40 percent 
rating is warranted for actual loss of use of the foot.  
38 C.F.R. § 4.71a (Diagnostic Code 5284).

Historically, pes planus has been part of the Veteran's service-
connected foot disability.  As recently as March 1997, pes planus 
was found on VA examination.  However, the evidence obtained 
during the pendency of the present claim shows that the Veteran 
no longer has pes planus.  An April 2008 VA examiner indicated 
that, although the Veteran had pain and tenderness in the feet, 
his arches did not exhibit pes planus on examination.  The same 
physician examined the Veteran's feet in January 2010.  The 
examiner stated that the Veteran did not have pes planus and she 
reiterated that the Veteran did not have pes planus at the 2008 
examination.  VA and private medical records show treatment for 
pain and tenderness in the feet.  However, pes planus is not 
documented.  Therefore, although pes planus is included in the 
characterization of the Veteran's service-connected disability, 
pes planus no longer exists by which to be evaluated.

At the April 2008 VA examination, the examiner noted that the 
Veteran had painful and tender feet, particularly over the 
arches.  The Veteran also had tenderness on manipulation of the 
arches.  The examiner identified the symptoms as plantar 
fasciitis and attributed it to the service-connected foot 
disability.  These are the type of symptoms contemplated by the 
10 percent rating already assigned.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5276).  Additionally, the Veteran had normal 
strength and his Achilles tendon angles were maintained.  There 
was no edema, skin changes, hammertoes, toe abnormalities (other 
than onychomycosis), signs of abnormal weight bearing, or 
deformity.  The examiner noted that there was no change in range 
of motion or loss of motion of the joints of the feet even after 
repetitive motion.  It was noted that the Veteran used arch 
supports, but not special shoes, for treatment.  Examination 
results were similar in January 2010.  There was only slight 
tenderness on manipulation of the arches.  The examiner noted 
that the Veteran did have metatarsalgia.  

Medical records from both VA and private facilities show 
treatment for foot pain and plantar fasciitis.  No custom inserts 
were used.  A December 2009 treatment note from Dr. J.J.R. 
indicated there were no calluses on the feet.  Treatment records 
do reflect complaints of numbness and indicate that the Veteran 
has a claw toe deformity.

The Veteran has submitted internet research that describes 
various foot problems and their causes and symptoms.  This 
information is not relevant to the Veteran's claim on appeal as 
it does not contain probative evidence describing the Veteran's 
specific disability.  Additionally, in May 2008, the Veteran 
submitted statements from his brother and neighbor.  In the 
statements, the lay people describe their observations of the 
Veteran indicating that his feet appear to be very painful.

In consideration of the evidence of record, the Board finds that 
the Veteran's service-connected disability of the feet is 
manifested by weak foot, metatarsalgia, and plantar fasciitis 
equating to no worse than moderate impairment, and that pes 
planus is no longer shown.  The 10 percent rating that has 
already been assigned contemplates the manifestations of weak 
foot and metatarsalgia.  Additionally, even though pes planus is 
no longer present, the criteria for a rating in excess of 
10 percent under Diagnostic Code 5276 have not been met.  No more 
than moderate symptoms are evident, including from weak foot, 
metatarsalgia, and plantar fasciitis.  The symptoms include pain 
on manipulation and use of arch supports to relieve the pain.  
Examination reports and treatment records do not suggest that 
there are problems with the weight-bearing line, the Achilles 
tendon, marked deformity or pronation, accentuated or extreme 
pain on manipulation and use, swelling on use, or callosities.  
Additionally, the Veteran does not use custom orthopedic shoes or 
appliances.  Without sufficient evidence of this type of 
symptomatology, or more than moderate impairment in general, a 
rating in excess of 10 percent is not warranted for the Veteran's 
service-connected foot disability.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5276 and 5284).

(The Board notes that, at his December 2010 hearing, the 
Veteran's "main issue" was the numbness he experiences that he 
maintains is the result of using arch supports for many years to 
treat his service-connected disability.  He was not "coming 
after" what he already had.  As noted in the introduction, 
secondary service connection claims pertaining to peripheral 
neuropathy and claw toe deformity are being referred to the AOJ 
for appropriate action.)

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's bilateral pes planus with weak foot 
syndrome, manifested by metatarsalgia, has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a 
rating in excess of 10 percent for bilateral pes planus with weak 
foot syndrome, manifested by metatarsalgia, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for bilateral pes planus with weak foot 
syndrome, manifested by metatarsalgia, is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


